Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s preliminary amendment filed on November 16, 2020 is acknowledged. Claims 1-16 are pending and subject to restriction requirement.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1-9, 13-15, drawn to A fusion protein having formula (1) X1-Y-X2 (D, wherein Xi and X2 comprise each four to eight allergen fragments or variants thereof fused to each other, wherein said allergen fragments are derived from at least two allergens of the genus Dermatophagoides, and wherein Y is a carrier protein.

Group III, claim 16, drawn to a method of treating or preventing an allergy caused by an allergen of a house dust mite. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is A fusion protein having formula (1) X1-Y-X2 (D, wherein Xi and X2 comprise each four to eight allergen fragments or variants thereof fused to each other, wherein said allergen fragments are derived from at least two allergens of the genus Dermatophagoides, and wherein Y is a carrier protein.
The claimed technical feature would have been obvious over Niespodziana et al. (WO 2012/168487 in IDS on 4/5/2021) in view of Puerta Llerena EP2727934 09/2012 A in IDS on 4/5/2021).
Niespodziana et al. (WO 2012/168487 in IDS on 4/5/2021) discloses a fusion protein derived from at least two allergens of the genus Dermatophagoides, comprising four to eight allergen fragments or variants thereof fused to each other and a carrier protein (see the entire document). Niespodziana et al. does not teach the fusion of multiple Dermatophagoides allergens.
Puerta Llerena teaches fusion proteins comprising multiple Dermatophagoides allergens (see Figure 1 and claims 1-9 and paragraph [0019]).
It would have been obvious to provide the fusion protein having formula (1) X1-Y-X2 (D, wherein Xi and X2 comprise each four to eight allergen fragments because Puerta Llerena teaches that fusion of Der p1 and Der p2 shows lower IgE reactivity compared to native allergens and may induce blocking IgG (see paragraph [0019]).

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648